Citation Nr: 1434943	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-45 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from January 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2010 decisions of the Nashville, Tennessee, Regional Office (RO). 

The April 2009 decision denied low back disability and respiratory disability service connection claims.

The April 2010 decision denied service connection for a heart disability.  

Based on the evidence of record and to reflect most accurately the benefits sought on appeal, the claims for (1) chronic back pain and sciatic, (2) COPD, and (3) a heart attack have been recharaterized as respectively reflected on the title page.  

On his April 2011 Appeal to Board of Veterans' Appeal (VA Form 9) the Veteran raised a service connection claim for an acquired psychiatric disorder and, in a June 2014 statement, a claim seeking entitlement to a total disability rating based on individual unemployability (TDIU); however, the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

On his April 2011 VA Form 9, the Veteran requested a Board hearing at the local VA office to provide testimony in support of his claims and the hearing was scheduled for September 27, 2011, but VA received a request to reschedule the hearing because the Veteran would be in state custody.  The request was granted and, upon notifying VA he was no longer in state custody, VA rescheduled the hearing for April 10, 2014.  The Veteran did not appear for this hearing but via his representative and an April 2014 statement he requested the hearing be postponed because the Veteran was unable to obtain transportation to the local VA office.  The record indicates that the Acting Veterans Law Judge granted the request.  

The Veteran has not had the opportunity to provide testimony before the Board in support of his claim and, on remand, he must be provided such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office, in accordance with applicable laws and regulations related to present appeal.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



